Citation Nr: 1640617	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  15-44 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a head injury, to include headaches.  

2.  Entitlement to service connection for residuals of a head injury, to include headaches.  


REPRESENTATION

Appellant represented by:	John Worman, Attorney


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967, from January 1970 to July 1971, and from March 1978 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that in a December 2011 VA Form 9, the Veteran perfected an appeal seeking entitlement to service connection for hypertension and entitlement to an increased rating for diabetes mellitus.  Additionally, in a January 2016 VA Form 9, the Veteran perfected an appeal seeking entitlement to individual unemployability based upon service-connected disabilities.  However, these issues are not currently before the Board, as they have not been certified to the Board by the Agency of Original Jurisdiction (AOJ).  They will be adjudicated by the Board at a later date.

Additionally, the Veteran has filed a timely notice of disagreement (NOD) in January 2016 with regard to a December 2015 VA rating decision which granted service connection for psychiatric disability and assigned a rating of 30 percent with an effective date of December 20, 2011.  The RO responded in February 2016, acknowledging its receipt of the Veteran's NOD and indicating that it was processing these matters.  For this reason, the Board will not address those issues at this time.  

The issue of entitlement to service connection for residuals of a head injury on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A September 1993 VA rating decision denied the Veteran's claim seeking service connection for residuals of a head injury; the Veteran initiated an appeal of that issue, but did not perfect the appeal.

2.  The evidence received subsequent to the September 1993 denial of the claim for service connection for residuals of a head injury is new, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim seeking service connection for residuals of a head injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A September 1993 rating decision denied service connection for residuals of a head injury.  At that time, the Veteran's service treatment records indicated that on separation from service in July 1971, the Veteran reported a head injury in 1967 from hitting his head on an antenna.  The examining medical personnel noted there were no residuals.  VA determined that service treatment records from 1967 did not show any injury to the head and noted that the only time the Veteran was seen for headaches was in relation to an upper respiratory infection and not due any injury.  The evidence of record at the time of the September 1993 rating decision included the Veteran's service treatment records.

The Veteran was notified of the denial and filed a notice of disagreement.  He was issued a statement of the case in March 1994  However, no VA Form 9 or other communication which can be construed as a substantive appeal was received from the Veteran by September 1994.  The only communication from the Veteran consisted of a request for copies of his service treatment records.  No new and material evidence was received within the one year period from notice of the rating decision.  Therefore, the September 1993 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156 (a) (2015).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the claims file since the September 1993 rating decision includes a January 2007 private  treatment record that noted postsurgical changes involving the right frontotemporal region of the brain from previous aneurysm clipping.  Two aneurysm clips were noted.  The appearance of the skull was stable when compared to the scout view of the CT scan of the brain performed in 2002.  The impression was postsurgical changes involving the right frontotemporal region with bone flap present and aneurysm clips anteriorly on the right and close to midline.  

A January 2007 private hospital treatment note reported that the Veteran was diagnosed with some residual headaches but no acute change and was currently in no acute trauma.  He was assessed with a normal neurological exam and the condition was noted not to represent an acute process.

A March 2009 private treatment record shows that the Veteran reported surgery for aneurysms occurring 17 years prior.  

An August 2010 VA neurology examination report shows the Veteran reported that he had a history of a head injury with a skull fracture and loss of consciousness while in active service.  The Veteran also reported two cerebral aneurysms on the right side which were repaired 16 years earlier.  The Veteran also reported that he had a history of migraine headaches since separation from service.  An impression of migraine headaches without aura, analgesic rebound headaches, and a history of cerebral aneurysm were provided by the examiner.  A problem summary of the report also noted that the Veteran reported that he sustained a laceration due to head injury in service where he was treated with a suture.  He reported a V-shaped cut in the back of his head.  He reported that he started getting dizzy in 1990 and went to the hospital which lead to the diagnosis of cerebral aneurysms.  The Veteran reported that he was told that the aneurysms were due to the head injury.  An August 2010 CT scan report of the Veteran's skull showed the presence of metallic clips in the right frontal parietotemporal region.  No other significant cranial bony abnormalities were noted.  The examiner opined that the cerebral aneurysms were less likely than not caused by or a result of head injury while in the service.  The examiner remarked that the injury documented in-service was mild injury (laceration) with no sequelae.  The examiner also noted that head injury was an uncommon cause of cerebral aneurysms, and the Veteran's diagnoses of aneurysm occurred several years later.  

The Board finds that the new evidence of the Veteran's residuals of a head injury to his active service and relates to an unestablished fact necessary to substantiate the claim, being that the examiner acknowledge a head injury during service.  For the purposes of reopening only, that evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510 (1992).

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim for service connection for residuals of a head injury is reopened.


ORDER

As new and material evidence has been received, the claim seeking entitlement to service connection for a residual for a head injury is reopened; to that extent only, the appeal is granted.


REMAND

Before addressing the merits of the Veteran's reopened claim for service connection for residuals of a head disorder, the Board finds that additional development of the evidence is required.  Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board finds that the Veteran must be scheduled for an additional VA examination to ascertain whether the head injury the Veteran experienced during service is related to his current condition which has been diagnosed as migraines and headaches.  The Board notes that while the August 2010 VA examiner's opinion was adequate to determine that the Veteran's cerebral aneurysms were not due to the in-service head injury, no opinion was provided with regards to whether his diagnosed migraine and headache condition was a residual of that head injury.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be provided).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any migraine or headache condition.  The examiner must review the claims file and must note that review in the report.  Based on an examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that migraines are etiologically related to active service, to include an in-service head injury. 

The rationale for all opinions expressed should be provided.  If the examiner concludes that an opinion cannot be provided without resorting to mere speculation, the examiner must support that opinion with a full and complete explanation as to why the examiner cannot provide the requested opinion without resort to mere speculation.

2.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


